                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     JANE DOE                                       CIVIL ACTION

                     v.                             NO. 15-2085

     MERCY CATHOLIC MEDICAL
     CENTER

Baylson, J.                                                                         July 17, 2019

      MEMORANDUM RE: DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        In this case, we must determine whether genuine disputes of material fact preclude

summary judgment on behalf of Defendant Mercy Catholic Medical Center. Plaintiff Jane Doe, a

former medical resident in Defendant’s radiology program, initiated this suit alleging that

Defendant violated Title IX of the Education Amendments Act of 1972 (“Title IX”) by subjecting

Plaintiff to quid pro quo sexual harassment and retaliating against Plaintiff when she complained

about that harassment, including by terminating her residency.

        For reasons discussed below, summary judgment for Defendant is GRANTED.

I.      PROCEDURAL BACKGROUND

        Plaintiff commenced this action on April 20, 2015. (ECF 1). The complaint was amended

three times, (ECF 2, 16, 28), and the Third Amended Complaint, (ECF 28, “TAC”), asserted the

following causes of action:

        COUNT I:              Sexual Harassment and Hostile Educational Environment in
                              Violation of Title IX

        COUNT II:             Retaliation in Violation of Title IX

        COUNT III:            Quid Pro Quo Sexual Harassment in Violation of Title IX

        COUNTS IV–VI:         Breach of Contract in Violation of Pennsylvania law



                                                1
         Defendant moved to dismiss on October 29, 2015, (ECF 32), and the Court then dismissed

the TAC in its entirety on January 26, 2016. (ECF 44, 45). Defendant appealed that decision to

the Third Circuit Court of Appeals on February 3, 2016, (ECF 46), and the Third Circuit affirmed

in part, reversed in part, and remanded the case for further proceedings on March 7, 2017. See

Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545 (3d Cir. 2017).

         The Court then signed a stipulation by the parties withdrawing Plaintiff’s state law claims

without prejudice. (ECF 52). Pursuant to the Third Circuit’s Opinion and that stipulation by the

parties, the only causes of action that remain viable at this stage of the litigation are Counts II and

III. 1

         Defendant filed an Answer with Affirmative Defenses on April 11, 2018, (ECF 64), and,

after discovery, filed its Motion for Summary Judgment on February 28, 2019. (ECF 100,

“Motion” or “Mot.”). The Motion included Defendant’s Statement of Undisputed Material Facts.

(ECF 100-1, “SUMF”). Plaintiff responded on March 22, 2019, (ECF 110), but failed to comply

with the requirements of Federal Rule of Civil Procedure 56 and this Court’s practice rules.

Pursuant to an Order by the Court, Plaintiff filed her compliant Opposition on April 11, 2019.

(ECF 116, “Opposition”). The Opposition included an unsworn Declaration of Jane Doe, (ECF

116-1), Plaintiff’s own Statement of Undisputed Material Facts (ECF 116-2, “Pl.’s SUMF”), and

Plaintiff’s Response to Defendant’s Statement of Undisputed Material Facts (ECF 116-3, “Resp.

to SUMF”). Defendant replied on April 18, 2019 (ECF 118), and also filed a Response to

Plaintiff’s Statement of Undisputed Material Facts (ECF 119, “Resp. to Pl.’s SUMF”). Plaintiff

then filed a Sur-Reply with leave of Court on April 29, 2019. (ECF 124, “Sur-Reply”). Plaintiff




1
       Plaintiff filed a Motion to Amend/Correct the TAC on January 4, 2019, (ECF 93), which
the Court denied on June 24, 2019. (ECF 129).
                                                  2
also filed a second, unsigned version of her declaration, which included citations to the record or

Defendant’s alleged concessions for each statement made. (ECF 124-1). There were some

differences between the substance of the two versions of Plaintiff’s declaration. (Compare ECF

116-1 ¶¶ 79–106, with ECF 124-1 ¶¶ 79–102). Defendant moved for leave to file a Sur-Sur-Reply

on May 3, 2019. (ECF 125). The Court has denied that request.

       The Court held oral argument on the Motion on June 26, 2019. At oral argument, Plaintiff

was unable to identify any precedential case law allowing this Court to consider an unsworn

declaration as part of the factual record on summary judgment. See United States ex rel. Doe v.

Heart Solution, PC, 923 F.3d 308, 315 (3d Cir. 2019) (concluding that a party’s statement that was

both unsworn and not given under penalty of perjury was “insufficient to create an issue of fact on

summary judgment”). Plaintiff also discovered at oral argument that several documents she relied

on in her Response to Defendant’s Statement of Undisputed Material Facts were never entered

into the record before this Court. Although the Court agreed with Defendant that Plaintiff had

several opportunities to submit these documents while briefing her Opposition to Defendant’s

Motion, the Court nonetheless deemed their omission to be a clerical error and allowed Plaintiff

to submit them into the record at that time. The documents that Plaintiff submitted bore the Bates

numbers MCMC 247, 248, 252, 253, and 254.

       Following oral argument, Plaintiff moved for leave to correct her declaration to include the

language required by 28 U.S.C. § 1746 that her statements were made “under penalty of perjury.”

(ECF 131 at Ex. A, “Declaration”). The Declaration is otherwise identical to the version Plaintiff

initially filed with her Opposition, (see ECF 116-1), with the exception that it is unsigned.

Defendant opposed that motion on July 2, 2019, (ECF 133), and Plaintiff replied in support on

July 8, 2019. (ECF 134). Despite Plaintiff’s repeated and inexcusable failure to comply with



                                                3
Federal Rule of Civil Procedure 56, we have allowed Plaintiff to amend her Declaration to include

the statutorily-required language.     Because Plaintiff has now filed three versions of her

Declaration, the references in this Memorandum Opinion to Plaintiff’s Declaration refer to the

most recently-filed Declaration, (ECF 131 at Ex. A), which includes the language required by 28

U.S.C. § 1746. 2

II.    UNDISPUTED FACTS

       The following is a fair account of the factual assertions at issue in this case, as taken from

both parties’ Statements of Fact and not genuinely disputed. 3




2
         As already noted, the Declaration attached as Exhibit A to Plaintiff’s motion is unsigned.
Plaintiff’s proposed order requests five (5) days to file an “executed” copy on the docket. The
Court proceeds with the analysis below assuming Plaintiff would have signed and filed the
Declaration in that time period, and that the filed Declaration would be otherwise identical to the
version submitted as Exhibit A to her motion. Because of the final disposition of this Motion,
Plaintiff need not actually file a signed version of the Declaration attached as Exhibit A.
3
         The Court notes that many of Plaintiff’s denials to Defendant’s proffered Statement of
Undisputed Material Facts include no record citations. To the extent Defendant’s statements are
supported by record evidence, the Court has not considered unsupported denials by Plaintiff. See
Fed. R. Civ. P. 56(c), (e).
         Plaintiff also submitted her Declaration in support of her Opposition to the Motion. (See
131 at Ex. A, see also ECF 116-1). Defendant characterizes the document as a “sham declaration”
and urges the Court to disregard it. Many of the statements in Plaintiff’s Declaration contradict
her deposition testimony, are otherwise belied by the evidentiary record, or are premised on
hearsay or evidence about which Plaintiff could not have personal knowledge. Plaintiff offers no
explanation for the contradictions, nor does she point to independent evidence in the record to
support much of her late-offered version of events. The Court will not credit the statements that
fall into those categories or any of Plaintiff’s proffered “undisputed” facts that rely on them. See
Baer v. Chase, 392 F.3d 609, 624 (3d Cir. 2004) (permitting a trial court to “disregard[] an
offsetting affidavit that is submitted in opposition to a motion for summary judgment when the
affidavit contradicts the affiant’s prior deposition testimony”); J.R. v. Lehigh County, 534 F.
App’x 104 (3d Cir. 2013) (explaining that a court must consider the following factors when
analyzing an apparently contradictory declaration: the timing of the declaration, whether there is
a plausible explanation for the contradictory statements, and whether there is independent evidence
in the record supporting the declaration); Escanio v. UPS, 538 F. App’x 195, 201 (3d Cir. 2013)
(holding that evidence that “consists entirely of inadmissible hearsay . . . cannot be relied upon to
defend against a motion for summary judgment”).
                                                 4
        A.     Background on Plaintiff and Roe

        Plaintiff commenced her medical residency with Defendant’s Diagnostic Radiology

Residency Program on July 15, 2011. (SUMF ¶ 1). James Roe, MD, was the Program Director.

(Id. ¶ 2).

        Plaintiff testified at her deposition that Roe began making sexual advances towards her “as

soon as [she] started the residency,” by “constantly following” Plaintiff and “chasing [her]

everywhere in the residency.” (Id. ¶ 9). She also testified that Roe held her hand twice at the

beginning of her residency, and that she responded by pulling her hand away and leaving the room.

(Id. ¶ 11). Plaintiff testified that she noticed Roe become erect sometime in 2011 while he was

reading radiology studies with her, though he did not make any advances towards her at that time.

(Id. ¶ 12). She also testified that, at some unspecified time, Roe told her that he loved her and that

he told her two months into her residency that he would “do everything to be with [her].” (Id.

¶¶ 13–14). Plaintiff testified that at unspecified times, Roe invited her on various trips with him,

including to the opera, the Pocono Mountains, and to go shooting together. (Id. ¶¶ 15, 17, 20).

She also testified that Roe asked Plaintiff to move to Michigan with him, told Plaintiff he wanted

to have children with her, and asked her what kind of wedding ring she would want from him. (Id.

¶¶ 16–18). Plaintiff claims that Roe subjected her to “physical sexual abuse,” including “heavy

touching and other stuff.” (Id. ¶ 21). Specifically, she testified that Roe touched her breast once,

sometime after February 25, 2013. (Id. ¶ 24). Plaintiff also testified that, at some point, she had

“some feeling” for Roe. (Id. ¶ 34).

        Although she says that she told him to “stop the harassment every day during [her]

residency,” Plaintiff testified that she did not complain to Roe himself before April or May of 2012

(at least nine months into the residency). (Id. ¶ 26). Plaintiff also contends that she told Meggan



                                                  5
Drake, the Residency Program Coordinator (id. ¶ 8), about Roe’s sexual advances from the

beginning of her residency, although she cannot specifically identify when she made those reports.

(Id. ¶¶ 28–29). She testified she also complained about Roe’s conduct to David Mayer, MD, Chair

of the Radiology Department (id. ¶ 4), in 2012, but does not recall the specifics of that complaint.

(Id. ¶ 30). Plaintiff has not produced any testimony by Mayer.

        Defendant largely contests that the above facts are true, but admits that Plaintiff testified

as such.

        A.      Documented Communications Between Plaintiff and Roe and Follow-Up

        On October 6, 2011, Plaintiff sent an email to Roe stating: “[e]verbody, [sic] incuding

[sic] the attendings and residents, is getting the feeling that there is something between us. I do

not think we are able to hide it anymore. This may create a big problem soon, we have to do

something.” (Id. ¶ 31). Roe testified that he thought the email was a joke and he reported it to

Drake, who then set up a meeting with the two. (Id. ¶¶ 32, 35–36). Plaintiff explained that she

sent the email because she did not want rumors going around that could hurt her residency. (Id.

¶ 39). Plaintiff admits that when she was asked if Roe or any other members of the Radiology

Department made any inappropriate comments to her, she answered “no.” (Id. ¶ 42). Plaintiff

ultimately apologized to Roe for sending the email. (Id. ¶ 43).

        Roe then had a follow-up meeting with Drake; Arnold Eiser, MD, Vice-President of

Medical Education (Id. ¶ 5); and Pamela Fierro, Administrative Director of Graduate Medical

Education (id. ¶ 6). (Id. ¶ 45). When asked, Roe reported that there was nothing going on between

himself and Plaintiff. (Id. ¶ 46). Fierro, Drake, and Eiser thus believed that Plaintiff “imagined

the issue.” (Id.).




                                                 6
       In November 2011, Plaintiff sent Roe the following text messages while the two were in

Chicago at a conference:

           •   November 27, 2011: “Would you like to meet me at my motel?”

           •   November 29, 2011: “I do understand, I will support and follow you. But [I] will

               just wait for 3 years. At the end of 3 years, you will see . . .”

           •   November 30, 2011: “If you want to punish me for loving you, do it, it can not hurt

               more after seeing your eyes.”

           •   November 30, 2011: “I am humiliated enough for being an unwanted position and

               will never be there again.”

(Id. ¶¶ 48–49). She admitted that she had romantic feelings for Roe at the time she sent those

messages. (Id. ¶ 51). 4 On November 27, 2011, Roe reported the first of these messages to Eiser.

(SUMF ¶ 53). After consultation among Roe, Eiser, and the Chief Medical Officers at Mercy

Philadelphia Hospital and Mercy Fitzgerald Hospital, Fierro was directed to forward the text

messages and October 6, 2011 email to Defendant’s Human Resources Department. (Id. ¶ 56).

Roe then met with John Cigler, Director of Human Resources, and Catherine Byrne, Chief Human

Resources Officer. (Id. ¶ 57). When asked if there was an inappropriate relationship between

Plaintiff and Roe, he responded “no.” (Id. ¶ 58).

       Plaintiff met with Cigler and Byrne on December 7, 2011. (Id. ¶ 60). She told them that

Roe’s “sexual advances w[ere] creating an unhelpful environment for [her] training.” (Id. ¶ 63).

       Following the December 7, 2011 meeting with Human Resources, Plaintiff was referred to

Carebridge, Defendant’s Employee Assistance Program (“EAP”), through which she met with a


4
        The parties dispute whether Roe responded to the text messages. Roe testified that he did
not, but Plaintiff avers in her declaration that he apologized and told her he loved her. (SUMF
¶ 52; Resp. to SUMF ¶ 52).
                                                  7
doctor three times. (Id. ¶¶ 67–68). The topics discussed at the sessions were confidential. (Id.

¶ 75). Roe did not receive any reports regarding Plaintiff’s participation in EAP (id. ¶ 77), and

Cigler merely received a report that Plaintiff “completed all scheduled sessions and has stated her

commitment to honor the professional standards required by the residency program.” (Id. ¶ 76).

        From December 2011 until approximately February 2013, Plaintiff was scheduled to work

with Stanley Chan, MD, Associate Program Director, rather than with Roe. (Id. ¶ 78). During

that time, Plaintiff testified that she complained to Chan “a lot,” but provided no further specifics.

(Id. ¶ 79).

        B.     Plaintiff’s Performance During Her Residency

        Chan testified that Plaintiff had several performance issues that negatively affected her

residency. For example, he noted that Plaintiff’s imaging reports contained typographical errors

and required editing by attending physicians. (Id. ¶ 80). Chan further testified that attending

physicians complained that Plaintiff’s reports did not incorporate feedback they had previously

given her, and that Plaintiff generally was opposed to receiving negative feedback. (Id. ¶¶ 81, 84–

87). Chan noted that, ten months into her residency, Plaintiff became disruptive and interruptive

during teaching conferences. (Id. ¶ 83). 5

        A six-month evaluation of Plaintiff’s performance dated March 8, 2012 rated Plaintiff as

“[e]xcellent” in the majority of categories for which she was evaluated. (Pl.’s SUMF ¶ 62; Resp.

to Pl.’s SUMF ¶ 62; Pl.’s Ex. B at MCMC 255–56). The March 8, 2012 evaluation also rated

Plaintiff as “[a]dequate” in “Documentation Compliance” and noted that Plaintiff “will work on




5
       To the extent Plaintiff denies these statements, her denials contain no record support.
Rather, Plaintiff explains that she was not placed on a performance improvement plan for poor
work product. (See Resp. to SUMF ¶¶ 80–87). This fact, if true, does not dispute Chan’s
testimony.
                                                  8
proofread[ing].” (Pl.’s Ex. B at MCMC 255–56). The evaluation was signed by Plaintiff and

Chan. (Id. at MCMC 256).

       A six-month evaluation of Plaintiff’s performance dated September 11, 2012 rated Plaintiff

as “[a]dequate” in the majority of categories for which she was evaluated. (Pl.’s SUMF ¶ 64;

Resp. to Pl.’s SUMF ¶ 64; Pl.’s Ex. B. at MCMC 257–58). The September 11, 2012 evaluation

also rated Plaintiff as “[i]nadequate” in “Interpersonal and Communication Skills” and noted that

Plaintiff needed to “improve [her] reports” and “improve proofreading.” (Pl.’s Ex. B at MCMC

257–58). The evaluation was signed by Plaintiff, Roe, and Chan. (Id.; see also Pl.’s SUMF ¶ 66;

Resp. to Pl.’s SUMF ¶ 66).

       C.      Roe’s Letter of Recommendation

       In January 2013, Plaintiff asked Roe and Chan to provide her with letters of

recommendation for a neuroradiology fellowship she was applying to at John’s Hopkins

University. (SUMF ¶ 92). Nafi Aygun, MD, Neuroradiology Fellowship Program Director at

Johns Hopkins, had already agreed to accept Plaintiff into the fellowship program. (Id. ¶ 93).

After receiving letters of recommendation from both Roe and Chan, Aygun followed up with Roe

because, in Aygun’s opinion, “there was certain information missing . . . regarding Plaintiff’s

clinical abilities.” (Id. ¶ 95). Although Roe did not tell Aygun that Plaintiff was a poor candidate,

and rather reiterated the recommendation given in his letter, Aygun got the impression that

Plaintiff’s clinical performance was “subpar.” (Id. ¶¶ 98–100). Still, Aygun did not find that

impression “alarming,” and called Plaintiff on February 23, 2013 to congratulate her on receiving

the fellowship and reaffirm Aygun’s commitment that Plaintiff receive a spot in the fellowship

program. (Id. ¶ 102).




                                                 9
       Plaintiff nevertheless perceived that Roe had given Aygun a negative recommendation and

proceeded to call Roe about it. (Id. ¶¶ 103–04). 6 Plaintiff testified that Roe told her that he did so

to teach her a lesson, and he then hung up the telephone. (SUMF ¶ 104). Plaintiff then attempted

to call Roe back multiple times. (Id. ¶ 108–10). Roe reported the calls to Eiser on February 23,

2013. (Id. ¶ 111). The parties largely dispute whether they spoke to each other on these calls and

what was said. (Id. ¶¶ 105–07, 113–14; Resp. to SUMF ¶¶ 105–07, 113–14). Plaintiff also sent

Roe numerous emails on February 23 and 24, 2013, admitting that Aygun was committed to giving

her the fellowship. (SUMF ¶¶ 115–17).

       On February 25, 2013, Plaintiff confronted Roe at the hospital regarding the letters of

recommendation. 7 (SUMF ¶ 118). Plaintiff appeared disheveled and agitated, and Roe told her

that he would meet with her later in the day. (Id. ¶¶ 119–20). Plaintiff refused to leave and testified

at her deposition that she told Roe she had post traumatic stress disorder. (Id. ¶ 120; Resp. to

SUMF ¶ 120). Plaintiff eventually also told Roe that she was in no shape to provide patient care

that day because she had not slept or eaten in two days. (SUMF ¶ 122). She then called Eiser and

reported the same, which prompted Eiser to schedule a meeting with Plaintiff, Roe, Chan, and

Fierro later that morning. (Id. ¶¶ 124–126). At the meeting, Plaintiff reiterated her belief that

Chan and Roe’s letters damaged her career, despite Eiser’s assurance that he had read the letters

himself and found them complimentary. (Id. ¶¶ 127–29).




6
        To support the contention that Roe gave Aygun a negative recommendation, Plaintiff relies
solely on certain paragraphs of her Declaration that consist of hearsay and omit any record
citations. (Pl.’s SUMF ¶¶ 76–77).
7
        Plaintiff explained at her deposition that she was waiting for Drake to arrive to request a
meeting when Roe approached her. (See Resp. to SUMF ¶¶ 118–19). She testified that she “told
him to stop harassing” her. (Id.; Pl.’s 9/25/18 Dep. 171:24-172:1).
                                                  10
       D.      The Remediation Plan

       Eiser scheduled Plaintiff for a psychological evaluation later that day, and informed her

that she would not be able to continue in the program until completing it. (Id. ¶ 130). After some

resistance, Plaintiff agreed to undergo the evaluation. (Id. ¶¶ 131–34; Resp. to SUMF ¶ 134).

       Eiser, Chan, Roe, and Fierro then documented Plaintiff’s “extreme lack of

professionalism,” which is “not a trait that can be condoned in a medical trainee,” as well as her

“disregard for ongoing feedback,” which showed “overall a general lack of personal insight.”

(SUMF ¶ 135). The four reviewed the letters of recommendation and concluded that they were

positive, and also documented that any similar incidents on Plaintiff’s part would result in

probation, suspension, or dismissal. (Id. ¶¶ 136–37).

       Plaintiff’s recollection of the meeting differed from that written documentation. (Id.

¶ 138). Although she testified at her deposition that she could not recall what was going on during

the meeting, she also testified that the meeting was “mainly about [her] complaints about [Roe’s]

sexual harassment”—specifically that Roe “was constantly erected whenever [she] was around”—

and that Roe “did everything [regarding the letters of recommendation] because of . . . his sexual

advances.” (Id. ¶¶ 138–40).

       Plaintiff completed her psychological evaluation and was cleared to return to work on

February 27, 2013. (Id. ¶ 144). Eiser, Roe, and Chan agreed that she could only return subject to

a remediation plan that acknowledged how Plaintiff had violated the program’s core competencies

and provided that any further unprofessional behavior would result in suspension. (Id. ¶¶ 145–

48). Plaintiff initially refused to sign the remediation plan and was given until March 4, 2013 to

reconsider her decision. (Id. ¶¶ 157, 159). Plaintiff later admitted in emails that she had a problem




                                                 11
with her “professional insight during her residency” and ultimately signed the remediation plan.

(Id. ¶¶ 161, 163).

       E.      Plaintiff’s Suspension & Termination

       Later in 2013, Plaintiff agreed to help another resident in the radiology program with a

medical paper. (Id. ¶ 167). When Roe learned of this, he asked the other resident not to involve

Plaintiff because she had already undertaken a great deal of research and should instead focus on

her clinical practice. (Id. ¶ 171). The resident agreed to remove Plaintiff’s name as an author of

the paper because he believed she had not yet made substantive contributions. (Id. ¶¶ 170, 172).

       On April 10, 2013, after the resident informed Plaintiff that her name had been removed

from the paper, she loudly confronted Roe about “ruining [her] future” while he was on a phone

call with another doctor. (Id. ¶¶ 174–76; Def.’s Ex. 9 at MCMC 224–25). Roe asked her to report

to Drake’s office, but Plaintiff refused. (SUMF ¶ 179). 8 After further argument, Plaintiff

announced her intent to change residencies and signed a blank piece of paper meant to indicate

such. (SUMF ¶¶ 180–82; Resp. to SUMF ¶¶ 180–82).

       Roe then met with Eiser and Fierro to discuss this confrontation. (SUMF ¶ 185). At some

point, Plaintiff appeared outside their meeting room and asked to speak with Roe. (Id. ¶¶ 187–

91). She then left the premises but returned when Fierro called her and invited her to attend the

meeting. (Id. ¶¶ 196–99). Plaintiff admits that she again confronted Roe “in a loud and hostile

manner” about removing her name from the medical paper, although she also admitted that she

made no contribution to it. (Id. ¶¶ 200–01, 204). Eiser and Roe advised her that her behavior was

unprofessional and asked if she intended to resign from the program. (Id. ¶¶ 206–07). Plaintiff


8
        Plaintiff contests this fact and says instead that she “wanted to meet with Roe to discuss
the issue.” (Resp. to SUMF ¶ 179). In support of this position, Plaintiff cites portions of her
Declaration that contain no record citations.
                                               12
responded that she would just like to finish her residency, at which time she was informed that she

was suspended. (Id. ¶¶ 207–08). 9 Roe testified that the suspension decision was premised entirely

on Plaintiff’s unprofessional conduct, and not on any problems with Plaintiff’s performance in the

residency program. (Pl.’s SUMF ¶ 114).

       Defendant then sent Plaintiff a letter explaining that she was suspended for unprofessional

and inappropriate conduct. (SUMF ¶ 212). Plaintiff proceeded to send Roe and Fierro multiple

emails, many of which accepted responsibility and apologized for her behavior. (Id. ¶¶ 213–14).

Plaintiff contends, though, that her apologies and admissions of wrongdoing were meant simply

to appease Roe in order to remain in the residency program. (Resp. to SUMF ¶¶ 214, 216).

       At the time of her suspension, Plaintiff’s residency was governed by a Resident Physician

Agreement (the “Agreement”), which incorporated a Resident Grievance Policy (the “Grievance

Policy”). (Pl.’s SUMF ¶¶ 12, 14, 18). The Agreement specified that a resident “shall be accorded

due process” if the Agreement were to be terminated early (Id. ¶ 23), and the Grievance Policy

specified that its purpose was “to provide Residents with a fair due process mechanism.” (Id.

¶ 24). On April 12, 2013, Plaintiff appealed her suspension pursuant to that policy. (SUMF ¶ 218).




9
        Defendant maintains that Eiser, Fierro, and Roe jointly decided earlier in the meeting that
Plaintiff should be suspended if she chose not to resign. (SUMF ¶¶ 192, 194). Defendant contends
that Roe did not have the power to unilaterally suspend a resident without Eiser’s approval (id.
¶ 193), and that Eiser and Roe both informed Plaintiff that she was suspended. (Id. ¶ 208).
Plaintiff argues that Roe “unilaterally” informed her that she was suspended. (Resp. to SUMF
¶¶ 192–94, 195, 208). With the exception of who exactly informed Plaintiff of the suspension
decision, the Court does not find that Plaintiff’s position materially contradicts Defendant’s on the
question as to who was involved in the suspension decision or when it took place.
        Plaintiff further contends that she was given an opportunity to apologize, and that she did
so. (Resp. to SUMF ¶ 208). The parties dispute whether her suspension was made conditional on
her willingness to apologize or not. (Id.; see also Pl.’s SUMF ¶¶ 107–11; Resp. to Pl.’s SUMF
¶¶ 107–11).
                                                 13
          At some point, Roe and Eiser decided to change the suspension to a termination, which

Plaintiff testified she learned about on a phone call with Fierro on April 12. (Id. ¶¶ 219, 220; Resp.

to SUMF ¶ 217; see also Pl.’s 9/25/18 Dep. 233:3-235:11, 239:20-240:6). Plaintiff now contests

that she was aware of the termination decision during that phone call, and instead argues that she

and Fierro discussed her suspension only. (Resp. to SUMF ¶ 220). Plaintiff does not cite any

record evidence to explain this inconsistency. She does cite documents that were entered into the

record at oral argument, which show Fierro’s contemporaneous documentation of multiple phone

calls with Plaintiff on April 10 and April 12, 2013. (Id. (citing MCMC 247–48)). Those

documents only reference a discussion of Plaintiff’s suspension. (MCMC 248). From a phone

call initiated by Fierro at or before 12:40 P.M., Fierro recorded that she “explained to [Plaintiff]

that part of this suspension was consideration of whether employment will continue.” After a

follow-up phone call initiated by Plaintiff at or before 3:38 P.M., Fierro recorded that Plaintiff

inquired about whether suspensions are reported to certain credentialing authorities. (Id.).

          Plaintiff then received a termination letter on April 19, 2013, which outlined the specific

incidents that led to Defendant’s termination decision, including Plaintiff’s unprofessional emails

in October and November 2011, her expressions of anger over the perceived negative

recommendation to Aygun, her conduct in confronting Roe in the hospital and at meetings, her

behavior after being placed on the remediation plan, and the quality of her imaging reports. (Id.

¶ 222).     The letter explained that Plaintiff was terminated due to “repeated disregard of

professionalism standards” and “repeated failure to incorporate faculty feedback into [her] clinical




                                                  14
practice.” (SUMF ¶¶ 221–23). Plaintiff was informed that a hearing had been scheduled for April

24, 2014, in response to her appeal of the initial suspension. (SUMF ¶ 224). 10

       On April 19, 2013, upon receiving the termination letter, Plaintiff emailed several of her

program supervisors admitting that her behavior was wrong and that she made mistakes. (SUMF

¶¶ 227–29). Plaintiff now explains that she did so because she was trying to appease Roe and his

colleagues. (Resp. to SUMF ¶¶ 227–29). She also called Carebridge, Defendant’s EAP provider,

on April 23, 2013, admitting that she acted “in anger” on two occasions and that she did not realize

how her stress was impacting her interactions with Roe. (SUMF ¶ 230; Resp. to SUMF ¶ 230).

       F.      Plaintiff’s April 24, 2013 Appeal Hearing

       Plaintiff attended the appeal hearing for her termination on April 24, 2013, although she

contests that the hearing complied with “fair” due process and the Grievance Policy. (SUMF

¶ 231; Resp. to SUMF ¶ 231). At the hearing, Roe himself asked questions of witnesses and

presented information regarding Plaintiff’s conduct and the subsequent termination decision.

(SUMF ¶ 232). 11 The exact substance of testimony at the hearing is contested by the parties.

(SUMF ¶¶ 233, 235; Resp. to SUMF ¶¶ 233, 235; Pl’s SUMF ¶¶ 115, 148–51; Resp. to Pl’s SUMF

¶¶ 115, 148–51). It is unclear from the record and the parties’ Statements of Fact, to the extent


10
         Plaintiff argues that this hearing schedule was improper under the applicable Resident
Grievance Policy because she initially requested a hearing for her suspension and was not given
any further time to prepare once learning that her residency was terminated. (Resp. to SUMF
¶ 224). By Plaintiff’s own contention, though, the Resident Grievance Policy requires that the
Review Committee “[c]onvene the hearing within ten (10) days of the Resident’s written request.”
(Id. (emphasis added)). The five-day turnaround time from Plaintiff receiving the termination
letter to Plaintiff’s hearing was within that prescribed window.
11
         Plaintiff contends that Defendant was supposed to give her notice of Roe’s role in the
hearing, and that Defendant failed to do so. (Pl.’s SUMF ¶¶ 141–42). Plaintiff omits any record
citations to support these contentions, and Defendant cites the Grievance Policy, which specifically
states that the Program Director (in this case, Roe) or his designee “shall be present at the hearing
and may present relevant information or materials (oral or written)” in support of his position.
(Resp. to Pl.’s SUMF ¶ 142 (citing Pl.’s Ex. B at MCMC 126 § II.B.5.a)).
                                                 15
they are supported by record citations, exactly who sat on the Hearing Committee and what

testimony and evidence was presented. It appears undisputed that the Hearing Committee was

comprised solely of members of the Radiology Department. (Pl.’s SUMF ¶ 157; Resp. to Pl.’s

SUMF ¶ 157). Eiser was not present for the hearing, and while Fierro took notes, she only did so

for the portions of the hearing she was present for. (Pl.’s SUMF ¶¶ 151–55; Resp. to Pl.’s SUMF

¶¶ 151–52). The parties also do not dispute that Cigler told the hearing committee that he had

investigated a 2011 complaint of sexual harassment made by Plaintiff and found no evidence to

support it. (SUMF ¶ 236). Plaintiff also submitted a written statement to the committee in advance

of the hearing, and she did not reference any sexual harassment or retaliation on Defendant’s part

in that statement. (Id. ¶¶ 237–38). 12 Instead, she acknowledged that she “did many wrong actions.

. . . [and] showed behaviors that were not appropriate.” (SUMF ¶ 239). She further apologized

and promised not to engage in such behavior again. (Id. ¶ 240).

       The hearing committee affirmed the termination decision. (Id. ¶ 242). Plaintiff testified

that Eiser then informed her that it would be better for her to resign than be terminated so that she

could possibly apply to another residency program, and that any further appeal would be useless.

(Pl.’s SUMF ¶¶ 118–19, 163–64).         Plaintiff chose to resign, and Defendant accepted her

resignation on May 1, 2013. (Id.).

       Following the termination of her residency, Plaintiff sent an email to Fierro (but addressed

the email to Roe and Eiser) “accepting all of [her] unprofessional behaviors to [Roe]” and asking

for forgiveness. (SUMF ¶ 243).




12
        Again, Plaintiff explains that she was merely trying to appease Roe in omitting references
to the sexual harassment. (Resp. to SUMF ¶ 238).
                                                 16
       After resigning, Plaintiff tried unsuccessfully to apply to another residency program to

finish her medical education. (Pl.’s SUMF ¶¶ 120–21). On May 2, 2013, Roe prepared a

Summative Memorandum confirming that Plaintiff had resigned from the residency program. (Id.

¶ 167). The Summative Memorandum specifically referred to Plaintiff’s suspension. (Id.). Roe

also sent a letter to the Commonwealth of Pennsylvania State Board of Medicine confirming that

Plaintiff had resigned from the residency program. (Id. ¶ 169). The letter also specifically referred

to Plaintiff’s suspension. (Id.). Roe then sent a similar letter on September 2, 2014, to the

Credentialing Specialist at SourceOne CVO, LLC, confirming that Plaintiff had resigned from the

residency program. (Id. at 170). The Letter did not reference Plaintiff’s prior suspension or

remediation plan. (Id.).

III.   LEGAL STANDARD

       A district court should grant a motion for summary judgment if the movant can show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A factual dispute is “material” if it “might affect the outcome of the

suit under the governing law.” Id.

       A party seeking summary judgment always bears the initial responsibility for informing

the district court of the basis for its motion and identifying those portions of the record that it

believes demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Where the nonmoving party bears the burden of proof on a particular issue

at trial, the moving party’s initial burden can be met simply by “pointing out to the district court .

. . that there is an absence of evidence to support the nonmoving party’s case.” Id. at 325. After



                                                 17
the moving party has met its initial burden, the adverse party’s response must, by “citing to

particular parts of materials in the record,” set out specific facts showing a genuine issue for trial.

Fed. R. Civ. P. 56(c)(1)(A); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–

87 (1986) (The nonmoving party “must do more than simply show that there is some metaphysical

dispute as to the material facts”). Summary judgment is appropriate if the adverse party fails to

rebut the motion by making a factual showing “sufficient to establish the existence of an essential

element to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex,

477 U.S. at 322. Under Rule 56, the Court must view the evidence presented on the motion in the

light most favorable to the opposing party. Anderson, 477 U.S. at 255.

IV.    DISCUSSION

       A.      Statute of Limitations

       The Third Circuit has applied a two-year limitations period to retaliation and quid pro quo

claims brought under Title IX. See Mercy Catholic Med. Ctr., 850 F.3d at 564, 566. Therefore,

in its decision on the motion to dismiss in this case, the Third Circuit explained that Plaintiff could

premise her claims on “conduct that occurred on or after April 20, 2013, two years before she filed

this lawsuit.” Id. at 564. The only alleged incidents that met this temporal criteria in the TAC

were Plaintiff’s termination by letter dated April 20, 2013, and Roe’s advocating for her dismissal

at the appeal hearing on April 24, 2013. Id.

       Discovery has revealed that Plaintiff received her termination letter on April 19, 2013.

Plaintiff also testified at her deposition that she first learned of the termination decision on a phone

call with Fierro on April 12, 2013. On this basis, Defendant argues that the retaliation and quid

pro quo claims based on the termination are barred by the statute of limitations. Defendant further

argues that Plaintiff cannot rely on evidence related to the termination hearing to revive her time



                                                  18
barred claims because, “where a plaintiff is not required to exhaust [her] administrative remedies

prior to bringing suit in federal court, the statute of limitations is not tolled when the plaintiff

chooses to seek those optional remedies.” O’Shea v. Interboro Sch. Dist., No. 13-06305, 2014

WL 1673237, at *5 (E.D. Pa. Apr. 28, 2014) (Baylson, J.).

        In response, Plaintiff argues that she did not really learn of the termination decision until

April 19, 2013. Because April 19, 2015 fell on a Sunday, Plaintiff explains that she was within

the statutory window when she filed this lawsuit on April 20, 2015. See Fed. R. Civ. P. 6(a)(1)(C).

Plaintiff also argues that the following actionable conduct took place after April 19, 2013: the

“sham” termination hearing on April 24, 2013; Eiser’s insistence that Plaintiff resign on May 1,

2013 instead of pursuing further appeals; and the “false and misleading” letters Roe sent to the

State Board of Medicine and other credentialing authorities as late as September 2014. (Opp’n at

15–16).

        A limitations period generally begins to run when a plaintiff’s cause of action accrues.

Mitchell v. MG Indus., Inc., 822 F. Supp. 2d 490, 495 (E.D. Pa. 2011) (Sánchez, J.) (discussing

statutes of limitation in an ADEA context). “The accrual date is not necessarily the date on which

the wrong that injures the potential claimant occurs, but the date on which the potential claimant

discovers he or she has been injured.” Id. This articulation of the “discovery rule” usually

functions to delay the initial running of the statutory limitations period in employment

discrimination cases. Id. Here, Defendant cites it for the proposition that Plaintiff’s claims began

to accrue earlier in time.

        Plaintiff very clearly testified at her deposition that she learned that the suspension decision

was changed to a termination decision through a phone call with Fierro on April 12, 2013. (See

SUMF ¶ 220; Pl.’s 9/25/18 Dep. 233:3-235:11, 239:20-240:6). She now contends that she did not



                                                  19
learn of the termination decision until she received her termination letter on April 19, 2013, but

offers no record support or persuasive argument to explain why she is contradicting her deposition

testimony. (See Resp. to SUMF ¶ 220). Plaintiff argues that there is no evidence that Roe or Eiser

made the termination decision on or prior to April 12, 2013. (See id.; see also Opp’n at 15; Sur-

Reply at 5–6). But the absence of evidence about when the termination decision was made does

not refute Plaintiff’s clear testimony that she learned about the decision from Fierro on April 12,

2013.

        Plaintiff also cites documents, entered into the record for the first time at oral argument,

that show Fierro’s contemporaneous documentation of multiple phone calls with Plaintiff on April

12, 2013. (See MCMC 247–48). In those documents, Fierro recorded only that she discussed the

suspension decision with Plaintiff—there is no reference to any discussion of the termination

decision. Fierro did record that she “explained to [Plaintiff] that part of this suspension was

consideration of whether employment will continue” in a phone call Fierro initiated at or before

12:40 P.M. (Id. at MCMC 248). She also recorded in a follow-up phone call, initiated by Plaintiff

at or before 3:38 P.M., that Plaintiff inquired about whether suspensions are reported to certain

credentialing authorities. (Id.). These documents raise a dispute of material fact because they

imply that Plaintiff and Fierro only discussed the suspension decision during the April 12 phone

call. Even if these documents were insufficient to create a dispute of material fact, the Court will

not conclude as a matter of law that the phone call, which was initiated for some other purpose,

was enough to put Plaintiff on notice of the termination decision. The decision to terminate

Plaintiff’s residency was admittedly made by Eiser and Roe, and it is unclear what part Fierro

played in that decision or what authority she had to communicate that decision to Plaintiff.




                                                20
       The Court is not aware of, and the parties have not cited to, any relevant, precedential Third

Circuit case law addressing what types of communications constitute sufficient notice of

termination for this statute-of-limitations analysis. In Bailey v. United Airlines, 279 F.3d 194 (3d

Cir. 2002) (not cited by either party), the Third Circuit considered a somewhat similar set of facts

when analyzing the proper accrual window for a discharged employee to file a charge with the

Equal Employment Opportunity Commission. The plaintiff officially learned of his employment

termination in a meeting with two supervisors, but the defendant argued that the plaintiff had

actually learned of the decision two days earlier when he received a phone call from a supervisor

asking him to come to the meeting to discuss the termination. Id. at 199. The plaintiff denied that

the termination decision itself was conveyed over the phone. Id. The Third Circuit explained that

“[a]n employer establishes its official position when it decides, unconditionally, to terminate an

individual’s employment and provides the employee with notice of the unconditional decision to

terminate his or her employment.” Id. “The charge-filing period begins to run only when the

employee receives unequivocal notice of the adverse employment decision.” Id. (internal citation

and quotation marks omitted). Because there was a dispute of fact as to whether the plaintiff

actually learned of the termination decision on the phone call, the Third Circuit held that the statute

of limitations could not be definitively decided on summary judgment.




                                                  21
       To the extent Bailey applies here, this Court cannot say, as a matter of law, that the April

12 phone call with Fierro provided Plaintiff with unequivocal notice that her suspension had been

converted to a termination. This is particularly true because contemporaneous documentation of

the April 12 phone call does not reference a discussion of the termination decision at all. Even if

it did, it is unclear that the phone call with Fierro would be a satisfactory type of communication

to commence the running of the limitations period. There is thus a question of material fact as to

whether Plaintiff was put on notice of the decision to terminate her residency prior to April 19,

2013. The Court will not apply the statute of limitations on summary judgment to bar Plaintiff’s

claims related to the decision to terminate her residency.

       Defendant also argues that conduct related to Plaintiff’s termination hearing cannot revive

her time barred claims because her decision to pursue optional grievance procedures does not toll

the statute of limitations for the termination decision. See Delaware State College v. Ricks, 449

U.S. 250, 506 (1980) (“[T]he pendency of a grievance, or some other method of collateral review

of an employment decision, does not toll the running of the limitations periods.”); O’Shea, 2014

WL 1673237, at *5 (“[W]here a plaintiff is not required to exhaust their administrative remedies

prior to bringing suit in federal court, the statute of limitations is not tolled when the plaintiff

chooses to seek those optional remedies.”). Indeed, a “grievance procedure . . . is a remedy for a

prior decision, not an opportunity to influence that decision before it is made.” Ricks, 449 U.S. at

506 (emphasis in original). But Plaintiff is not arguing that the termination hearing should toll the

limitations period as it applies to claims based on her termination. Rather, Plaintiff is arguing that

what went on at the hearing itself constituted adverse conduct. The Court addresses below whether

such a claim is cognizable. For purposes of this statute-of-limitations inquiry, claims premised on

conduct that took place at Plaintiff’s termination hearing on April 24, 2013 are not time barred.



                                                 22
The same is true for claims premised on Eiser’s supposed interference with Plaintiff’s ability to

appeal the termination decision and any letters Roe sent regarding Plaintiff after April 20, 2013.

       B.      Retaliation (Count II)

       To establish a prima facie case of retaliation under Title IX, Plaintiff must show that:

(1) she engaged in activity protected by Title IX; (2) she suffered an adverse action; and (3) there

was a causal connection between the two. Mercy Catholic Med. Ctr., 850 F.3d at 564. Upon

making this showing, the burden shifts to Defendant to advance a legitimate, nonretaliatory reason

for its conduct. Id. If Defendant advances such a reason, Plaintiff must then show that Defendant’s

proffered explanation was false and that retaliation was the real reason for the adverse action

against her. Id.

               1.      Plaintiff’s Prima Facie Case

       For purposes of this Motion, Defendant concedes that Plaintiff engaged in protected

activity during the April 10, 2013 meeting and that her termination from the residency program

constituted a materially adverse action. Mot. at 17. However, Defendant challenges that Plaintiff

has satisfied her burden of showing the third prong of her prima facie retaliation case because,

according to Defendant, Plaintiff has proffered no evidence of a causal connection between the

two. Id. To establish a causal connection, Plaintiff “must prove either (1) an unusually suggestive

temporal proximity between the protected activity and the allegedly retaliatory action, or (2) a

pattern of antagonism coupled with timing to establish a causal link.” Moore v. Temple Univ.,

No. 13-5079, 2016 WL 4061352, at *6 (E.D. Pa. July 29, 2016) (Goldberg, J.) (citation omitted),

aff’d, 674 F. App’x 239 (3d Cir. 2017). Where the timing between a plaintiff’s protected activity

and the adverse action is not unusually suggestive, “[t]emporal proximity by itself is generally

insufficient to establish a causal connection.” Youssef v. Anvil Int’l, 595 F. Supp. 2d 547, 563



                                                23
(E.D. Pa. 2009) (Baylson, J.); see also Farrell v. Planters Lifesavers Co., 206 F.3d 271, 280 (3d

Cir. 2000) (citing Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997)). 13 In such a

situation, the causal link can be inferred from the temporal proximity and “[a defendant’s] ‘pattern

of antagonism’ or retaliatory animus, [defendant’s] inconsistent reasons for the [adverse] action,

inconsistencies in the defendant’s testimony, the defendant’s conduct toward others, and the record

as a whole.” Youssef, 595 F. Supp. 2d at 563 (citing Farrell, 206 F.3d at 280–81).

       Plaintiff has put forth enough evidence to support her prima facie case on the termination

decision. Although temporal proximity alone is not usually sufficient to establish a causal

connection, the decision to change Plaintiff’s discipline from a suspension to a termination

occurred, at latest, on April 19, 2013, just nine days after Plaintiff engaged in protected activity.

Defendant argues that the decision to suspend Plaintiff was actually made before she engaged in

protected activity on April 10, but that says nothing of when the decision to terminate Plaintiff was

made. The fact that Defendant waited until after the meeting on April 10 to change the discipline

from suspension to termination, and the fact that Defendant made that change unilaterally and

within nine days of Plaintiff’s protected activity, weighs in favor of finding a causal connection




13
        Because the Third Circuit has noted that Title VII’s retaliation framework “generally
governs” Title IX retaliation claims, see Mercy Catholic Med. Ctr., 850 F.3d at 564, the Court
finds Title VII case law applicable to this analysis.
                                                 24
between the two. 14 Plaintiff also puts forth evidence of an inconsistency in Defendant’s reasoning

for terminating her residency. Specifically, the decision to suspend Plaintiff was premised entirely

on her violation of the remediation plan in connection with her unprofessional behavior. The

termination letter was premised on that same unprofessional behavior but also cited, for the first

time, the poor quality of Plaintiff’s work product. This could constitute an inconsistency in

Defendant’s story. Plaintiff has thus put forth sufficient evidence to satisfy her burden of showing

a prima facie case of retaliation based on the termination of her residency.

       Plaintiff also argues that the following conduct constituted adverse actions for her

retaliation claim: (1) conduct that took place at the April 24, 2013 appeal hearing; (2) Eiser’s

interference with her desire to pursue further appeals; and (3) Roe’s subsequent letters to certain

credentialing authorities regarding Plaintiff.

       Plaintiff argues that the conduct that took place at her April 24, 2013 appeal hearing

violated some contractually-owed due process. But this is a Title IX retaliation claim, not a

contract or due process claim. When prompted at oral argument, Plaintiff could not cite any case

law addressing whether a biased appeal hearing constitutes an adverse action for a retaliation

claim. An adverse action in the Title VII context, by comparison, is one that “a reasonable

employee would have found . . . ‘materially adverse’ in that [it] ‘well might have dissuaded a



14
        The temporal proximity would be even closer if a jury were to determine that the
termination decision was made on or before April 12, 2013, as Defendant argues for statute-of-
limitations purposes. See, e.g., Jalil v. Avdel Corp., 873 F.2d 701, 708 (3d Cir. 1989) (finding a
prima facie case of retaliation based on plaintiff’s discharge two days after employer’s notice of
his EEOC claim). Such a determination would not necessarily be inconsistent with the statute-of-
limitations analysis above. That analysis hinges on disputes of material fact about when Plaintiff
learned of the termination decision and whether the April 12 phone call with Fierro was sufficient
to communicate the termination decision to Plaintiff. On this record, it is possible to conclude that
that the decision to terminate Plaintiff was made within 48 hours of her protected activity, even if
that the termination decision was not unequivocally communicated to Plaintiff until April 19. Such
a factual conclusion could support an inference of causation for Plaintiff’s prima facie case.
                                                 25
reasonable worker from making or supporting a charge of discrimination.’” Moore v. City of

Philadelphia, 461 F.3d 331, 341 (3d Cir. 2006) (quoting Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53 (2006)). Plaintiff complains that the hearing was biased, but cites no evidence

to suggest that it proceeded differently than it might have in any other case. She also cites no

evidence that it proceeded differently than it would have if she had not engaged in protected

activity on April 10. Moreover, she submitted a statement to the hearing panel accepting

responsibility for the charged misconduct and made a statement at the hearing to that same end.

Thus, there is no evidence that the events that went on at the hearing might have dissuaded a

reasonable resident from complaining about sexual harassment, such as to make them “materially

adverse” for her retaliation claim.

       Plaintiff also argues that Eiser subjected Plaintiff to an adverse action by encouraging her

to resign instead of pursuing further appeals of her termination decision. But Plaintiff’s own

deposition testimony shows that Eiser did so because “it would be better for her to resign than be

terminated so that she could possibly apply to another residency program.” (Pl.’s SUMF ¶¶ 118–

19; Resp. to Pl.’s SUMF ¶¶ 118–19). This type of advice cannot constitute an adverse action on

Defendant’s part, and Plaintiff’s characterization of that advice as an “inducement” to forgo further

appeals is a legal conclusion that is unsupported by the factual record.

       Regarding the letters to certain credentialing authorities advising them that Plaintiff had

been suspended and then resigned from the residency program, the Court agrees with Defendant

that Plaintiff cannot rely on them now when she did not allege that they were a source of injury in

her complaint. See Amboy Bancorporation v. Bank Advisory Grp., Inc., 432 F. App’x 102, 111

(3d Cir. 2011) (“A plaintiff may not amend his complaint through arguments in his brief in

opposition to a motion for summary judgment.”). Even if she could rely on them, Plaintiff presents



                                                 26
no factual evidence that the letters injured her or that they were causally connected to any protected

activity on her part.

        The Court is therefore satisfied that Plaintiff has established a prima facie case of

retaliation, but only so far as that claim is premised on the termination of her residency.

                2.      Defendant’s Legitimate, Nonretaliatory Reason and Pretext

        Upon Plaintiff’s successful showing of a prima facie case, the burden shifts to Defendant

to articulate a legitimate, nonretaliatory reason for its decision to terminate Plaintiff’s residency.

Here, Defendant’s legitimate, nonretaliatory reason is that Plaintiff engaged in unprofessional

conduct and violated the terms of her remediation plan. (Mot. at 23). Plaintiff does not dispute

that this reason satisfies the second prong of the McDonnell Douglas burden shifting test.

        The burden then shifts back to Plaintiff to show that Defendant’s proffered reason is merely

pretextual.    To do so, Plaintiff “must demonstrate such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in [Defendant’s] proffered legitimate reasons for

its action that a reasonable factfinder could rationally find them ‘unworthy of credence.’” Fuentes

v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (quoting Ezold v. Wolf, Block, Schorr & Solis–Cohen,

983 F.2d 509, 531 (3d Cir. 1992)) (emphasis in original). To avoid summary judgment, Plaintiff’s

evidence must allow a factfinder to reasonably infer that Defendant’s proffered reasoning “was

either a post hoc fabrication or otherwise did not actually motivate the [adverse] action.” Id.

        Defendant argues that Plaintiff cannot show pretext because Plaintiff repeatedly admitted

that she engaged in the conduct that led to her termination. This position is very well supported

by the factual record, although Plaintiff has at times argued that she only apologized or took

responsibility because she thought that it would help her maintain her residency. Nevertheless,




                                                 27
the record contains numerous examples of Plaintiff admitting to engaging in the unprofessional

conduct at issue and accepting responsibility for the charged actions.

       Plaintiff’s Opposition wholly fails to address this argument or otherwise contend that the

record supports a finding of pretext. It is devoted entirely to Plaintiff’s prima facie case. Plaintiff

addresses pretext for the first time in her Sur-Reply, where she merely argues that inconsistencies

in her performance reviews “establish[] a genuine issue of material fact regarding . . . whether

Defendant Mercy’s purported legitimate, non-discriminatory reasons for the termination was a

pretext.” (Sur-Reply at 5). When prompted at oral argument to cite Plaintiff’s best precedential

case on pretext, Plaintiff’s counsel cited Farrell, 206 F.3d 271, for the proposition that evidence

used to establish a prima facie case of discrimination “is often helpful in the pretext stage.” Id. at

286. If Plaintiff wished to rely on evidence from her prima facie case to rebut Defendant’s

legitimate reason for terminating her residency, she failed to articulate that in any meaningful way.

       It is further unclear how Plaintiff’s evidence of temporal proximity and inconsistent

reasoning would be responsive to Defendant’s contention that Plaintiff admitted to engaging in

unprofessional conduct. By Plaintiff’s own admissions, there is no evidence that Defendant’s

explanation for the termination of her residency was a post hoc explanation or otherwise fabricated.

See Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 647–48 (3d Cir. 2015)

(affirming finding that plaintiff had not shown pretext, in part because she admitted to the

disciplined conduct and therefore could not show that the defendant’s “reason for discipline [was]

so weak as to render it ‘unworthy of credence’”); Williams v. Pennsylvania Hosp. of Univ. of

Pennsylvania Health Sys., No. CV 17-2413, 2018 WL 4491337, at *14 (E.D. Pa. Sept. 18, 2018)

(Baylson, J.) (finding that plaintiff had not shown pretext to overcome an employer’s

nondiscriminatory reason for terminating her employment because the plaintiff’s poor



                                                  28
performance was well documented in the record and “[p]laintiff herself admitted to some of the

conduct underlying the disciplinary write-ups she received”); Kopko v. Lehigh Valley Health

Network, No. 14-1290, 2016 WL 6442062 (E.D. Pa. Oct. 31, 2016) (Stengel, J.) (concluding that

the plaintiff failed to show that defendant’s reason for termination was a pretext for age

discrimination, “especially” because the plaintiff “admitted to every single one of [the defendant’s]

allegations of wrongdoing”).

       The Court thus finds that Plaintiff has not met her burden of showing pretext. Judgment

will be entered for Defendant on Count II.

       C.      Quid Pro Quo Sexual Harassment (Count III)

               1.      Plaintiff’s Prima Facie Case

       To succeed on a Title IX sexual harassment claim under a theory of quid pro quo sexual

harassment, a plaintiff must show: (1) quid pro quo sexual harassment; (2) actual notice to an

“appropriate person” who has the authority to institute corrective measures; and (3) a response to

the harassment that amounts to deliberate indifference. Bennett v. Pa. Hosp. Sch. of Nurse

Anesthesia, No. 01-CV-4098, 2002 WL 32341792, at *3 (E.D. Pa. Oct. 29, 2002) (Kauffman, J.)

(citing Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 291–92 (1998)); see also Mercy

Catholic Med. Ctr., 850 F.3d at 565–66. To satisfy the initial prong of demonstrating quid pro quo

sexual harassment, the plaintiff must show that she belongs to a protected group, was subject to

unwelcome sexual harassment, and that a tangible educational or employment action resulted from

her refusal to submit to sexual demands. Bennett, 2002 WL 32341792, at *3. In its decision on

the motion to dismiss in this case, the Third Circuit further explained that “unwelcome sexual

advances, requests for sexual favors, or other verbal or physical actions of a sexual nature

constitute quid pro quo harassment when (A) the plaintiff’s submission to that conduct is made



                                                 29
either explicitly or implicitly a term or condition of her education or employment experience in a

federally-funded education program, or (B) submission to or rejection of that conduct is used as

the basis for education or employment decisions that affect the plaintiff.” Mercy Catholic Med.

Ctr., 850 F.3d at 565.

       Regarding Plaintiff’s prima facie case, Defendant is only contesting that Plaintiff can show

that the termination of her residency resulted from her refusal to submit to any alleged sexual

demands. (Mot. at 8). Plaintiff’s burden to show this element is similar to her burden to show the

causation element in her retaliation claim. Farrell, 206 F.3d at 283. Indeed, Plaintiff may rely on

a broad array of evidence to show that her refusal to submit to sexual demands was “used as a

basis” for Defendant’s termination decision. Id. at 283–84. To establish causation, Plaintiff may

point to evidence of hostility or repeated demands for sexual favors, evidence that Defendant gave

inconsistent reasons for termination, and evidence of close timing between Plaintiff’s response and

the termination of her residency. See Pergine v. Penmark Management Co., Inc., 314 F. Supp. 2d

486, 492 (E.D. Pa. 2004) (Robreno, J.) (citing Farrell, 206 F.3d at 282–85); see also Ogilvie v. N.

Valley EMS, Inc., No. CIV.A.07-485, 2008 WL 4761717, at *8 (E.D. Pa. Oct. 29, 2008) (Baylson,

J.).

       Unlike with her retaliation claim, Plaintiff has not put forth evidence of an unusually

suggestive time period between her response to Roe’s alleged sexual demands and Defendant’s

termination decision. Plaintiff’s testimony paints a picture of ongoing sexual advances beginning

in 2011 and spanning the course of her residency. However, the record contains scarce factual

details about most of those advances, including their timing and Plaintiff’s responses to them.

Many of the sexual advances that Plaintiff testified about with specificity took place towards the

beginning of her residency, although she testified that, most recently, Roe touched her breast at



                                                30
some unknown time after a February 25, 2013 meeting. Defendant did not decide to terminate

Plaintiff’s residency until sometime between April 10 and April 19, 2013. This vague time period

is not so close as to be unusually suggestive. Although the Court noted an inconsistency above in

Defendant’s reasoning for the suspension and termination decisions, that inconsistency on its own

does little to support a potential causal link between Plaintiff’s response to Roe’s alleged advances,

which took place at some unspecified time before the inconsistency arose, and the subsequent

termination of her residency. On this record, a reasonable jury could not infer causation as required

to establish Plaintiff’s prima facie case of quid pro quo sexual harassment.

               2.      Defendant’s Legitimate, Nondiscriminatory Reason and Pretext

       As with Plaintiff’s retaliation claim, “Title VII’s quid pro quo framework generally

governs Title IX claims alleging quid pro quo harassment.” Id. The Third Circuit has left open

the question of whether the burden-shifting framework of McDonnell Douglas applies in the

context of Title VII quid pro quo sexual harassment claims. See Moody v. Atl. City Bd. of Educ.,

870 F.3d 206, 213 n.11 (3d Cir. 2017) (citing Farrell, 206 F.3d 271, 286 n.11 (3d Cir. 2000)). By

extension, it remains unsettled whether that framework should apply to Plaintiff’s quid pro quo

claim brought under Title IX.

       In Farrell, the Third Circuit accepted the district court’s application of burden-shifting in a

quid pro quo case where the parties did not contest it and where the appellant simply argued that

the district court erred in analyzing her prima facie case. Farrell, 206 F.3d at 286 n.11. The Court

also noted a prior case that applied the burden-shifting framework to affirm a district court ruling

on a Title VII quid pro quo claim. Id. (citing Craig v. Y & Y Snacks, 721 F.2d 77, 78–80 (3d Cir.

1983)). Since Farrell, the undersigned has applied the burden-shifting framework to quid pro quo

claims. See, e.g., Ogilvie, 2008 WL 4761717, at *8. Moreover, Plaintiff does not contest



                                                 31
Defendant’s contention that the McDonnell Douglas framework applies with equal force to her

quid pro quo claim.         Any burden-shifting analysis the Court would undertake pursuant to

McDonell Douglas would result in the same outcome as the Court’s analysis for Plaintiff’s

retaliation claim. Plaintiff has not made any showing that Defendant’s reasons for terminating her

residency were pretextual, and in fact has admitted to and accepted responsibility for the conduct

that underlies Defendant’s proffered reasoning. Nevertheless, because the Court has determined

that Plaintiff cannot establish her prima facie case of quid pro quo sexual harassment, we need not

definitively apply or rule on the final two prongs of the McDonnell Douglas burden-shifting test

here. Judgment will be entered for Defendant on Count III.

V.      CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment (ECF 100) is

GRANTED, and the case will be dismissed.

        An appropriate Order follows.


O:\CIVIL 15\15-2085 doe v. mercy catholic\ 15cv2085 Memo re MSJ




                                                        32
